Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 6/30/2022 have been considered.  The claims with Examiner’s Amendments below are in condition for allowance.    
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given from Michael Stewart via phone on 7/13/2022.  
The Examiner’s amendments are as follows: 

1. (Currently Amended) A reader, comprising: 
an interface configured to transmit data to, and receive data from, an external device; 
a scanner configured to read a code on an item for obtaining code information from the code; and 
a processor having a first operating mode and a second operating mode and configured to: 
determine whether an instruction setting the first or second operating mode has been received via the interface; 
detect whether the code is a first-type code encoding a SKU code for the item or a second type-code encoding both a SKU code and an item serial number for the item; 
when the second operating mode is set and the code is detected as the second type-code, extract a portion of code information obtained from the code read by the scanner and transmit the extracted portion of the code information via the interface to the external device, wherein
the extracted portion of the code information is the SKU code; and
the processor is configured to delete the item serial number from the code information obtained from the code read by the scanner before transmitting the remaining code information as the extracted portion of the code information; and 
when the first operating mode is set, transmit the code information via the interface to the external.
2-3. (Canceled)
4. (Currently Amended) The reader according to claim[[ 2]] 1, wherein the processor is further configured to calculate a check digit of the SKU code. 
5. (Canceled) 
6. (Original) The reader according to claim 1, wherein the scanner is an optical scanner. 
7. (Original) The reader according to claim 1, wherein the interface comprises a universal serial bus (USB) type connector. 
8. (Original) The reader according to claim 1, wherein the code is a barcode.
9. (Currently Amended) An item management system, comprising: 
a point-of-sale terminal; 
a reader communicatively connected to the point-of-sale terminal via an interface configured to transmit data to, and receive data from, the point-of-sale terminal, the reader including: 
a scanner configured to read a code on an item for obtaining code information from the code; and 
a processor having a first operating mode and a second operating mode and configured to: 
determine whether an instruction setting the first or second operating mode has been received via the interface; 
detect whether the code is a first-type code encoding a SKU code for the item or a second type-code encoding both a SKU code and an item serial number for the item; 
when the second operating mode is set and the code is detected as the second type-code, extract a portion of code information obtained from the code read by the scanner and transmit the extracted portion of the code information via the interface to the point-of-sale terminal, wherein
the extracted portion of the code information is the SKU code; and
the processor is configured to delete the item serial number from the code information obtained from the code read by the scanner before transmitting the remaining code information as the extracted portion of the code information; and 
when the first operating mode is set, transmit the code information via the interface to the external device.
10-11. (Canceled)
12. (Currently Amended) The item management system according to claim[[ 10]] 9, wherein the processor is further configured to calculate a check digit of the SKU code. 
13. (Canceled).  
14. (Currently Amended) A code reader, comprising: 
an interface configured to transmit and receive data; 
a scanner configured to read coded information on an item, the coded information being of a first code type or a second code type; and 
a processor having a first operating mode and a second operating mode and configured to:
	decode the coded information read by the scanner, 
	detect whether the code is the first code type encoding a SKU code for the item or the second code type encoding both a SKU code and an item serial number for the item,
transmit the decoded code information via the interface if the coded information is of the first code type[[ or]] and the first operating mode is set, and 
extract a portion of the decoded coded information and transmit the extracted portion via the interface if the coded information is of the second code type and the second operating mode is set, wherein
the extracted portion of the code information is the SKU code; and
the processor is configured to delete the item serial number from the code information obtained from the code read by the scanner before transmitting the remaining code information as the extracted portion of the code information.
15-17. (Canceled)
18. (Original) The code reader according to claim 14, wherein the scanner is an optical scanner. 
19. (Original) The code reader according to claim 14, wherein the interface comprises a universal serial bus (USB) type connector. 
20. (Original) The code reader according to claim 14, wherein the interface is connected to a point-of-sale terminal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Matsumori (U.S. Patent No. 65400143) teaches a scanner interface circuitry coupled with a POS terminal via a network interface circuitry for reading bar codes and transmitting item identification information.  Matsumori further teaches the circuitry extracting SKU codes from data streams and forwarding the SKU codes to the POS terminal.  Suzuki (U.S. Patent Application Publication No. 20180025187) teaches a reader device with a control unit for extracting item data of tags and features for interacting with a POS device.  Weng et al. (U.S. Patent Application Publication No. 20030158857) teach an invention toward code reading and identification and further teach filtering at the tag-reader level between different types of codes to ensure that only relevant code data is sent to recipients.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 1, 9, and 14 with Examiner’s Amendments.  Examiner has performed an updated search and is unaware of more relevant prior art.  Accordingly, Claims 1, 9, and 14 with Examiner’s Amendments are allowable over the prior art.  Claims 4, 6-8, 12, and 18-20 depend on Claims 1, 9, and 14 and are therefore also in condition for allowance.  Claims 2-3, 5, 10-11, 13, and 15-17 are cancelled via Examiner’s Amendments.  
The Examiner’s Amendments address all rejections of the Non-Final rejection.  Examiner hereby withdraws the 101 and 103 rejections in view of Examiner’s Amendments above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627